                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION


JANET D,                                            )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )        No. 2:18-cv-0426-MJD-JMS
                                                    )
ANDREW SAUL, Commissioner of Social                 )
Security,                                           )
                                                    )
                             Defendant.             )



                  ORDER ON JOINT MOTION TO AWARD EAJA FEES


       This matter is before the Court on the parties’ Joint Motion to Award EAJA Fees [Dkt.

23]. The Court GRANTS the motion for the reasons set forth below. In light of this ruling, the

Court DENIES AS MOOT Plaintiff’s Motion for Award of Attorney Fees [Dkt. 22].

                                          I. Background

       On September 19, 2018, Plaintiff filed her Complaint seeking judicial review of the

Commissioner’s unfavorable finding denying her application for disability benefits. The Court

entered judgment reversing the Commissioner’s decision and remanding the case for further

proceedings on July 10, 2019. [Dkt. 21.] On October 8, 2019, Plaintiff timely filed a motion

with supporting documentation requesting an award of attorney fees and expenses pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”). [Dkt. 22.] The parties

subsequently filed their joint motion seeking an award of attorney fees in the amount of

$2,391.00 and costs in the amount of $400.00. [Dkt. 23.]
                                           II. Discussion

        Pursuant to the EAJA, a “court shall award to a prevailing party other than the United

States fees and other expenses . . . incurred by that party in any civil action . . . brought by or

against the United States.” 28 U.S.C. § 2412(d)(1)(A). In order to succeed on a Petition for

EAJA fees, the movant must, within thirty days of final judgment in the action, file her

application (1) showing that she is a “prevailing party,” (2) provide the Court with an itemized

statement that represents the computation of the fees requested, and (3) allege that the position

taken by the United States was “not substantially justified.” 28 U.S.C. § 2412(d)(1)(B).

Additionally, the Court may, in its discretion, reduce or deny the award of fees and expenses if

the prevailing party “engaged in conduct which unduly and unreasonably protracted the final

resolution of the matter in controversy” during the course of the proceedings. 28 U.S.C. §

2412(d)(1)(C).

        There is no question that Plaintiff is a prevailing party in this case. See Shalala v.

Schaefer, 509 U.S. 292 (1993) (holding that Plaintiff whose complaint is remanded to an

administrative law judge for further consideration qualifies as a “prevailing party” under Section

2412(d)(1)(B) of the EAJA). The Plaintiff has provided appropriate documentation for her fee

request and alleged that the position of the Commissioner was not substantially justified. Next,

the Commissioner bears the burden of proving that his pre-litigation conduct, including the

ALJ’s decision itself, and his litigation position were substantially justified. See Stewart v.

Astrue, 561 F.3d 679, 683 (7th Cir. 2009). As indicated by the filing of the joint motion, the

Commissioner has not done so here. The Court also is not aware of any “conduct which unduly

and unreasonably protracted the final resolution of the matter in controversy” by Plaintiff or her




                                                   2
counsel. Therefore, the Court will not reduce or deny an award of fees or expenses on such

grounds.

       Finally, the Court must determine whether the amount of the fee award sought by

Plaintiff is reasonable pursuant to the terms of the EAJA. As a threshold requirement, 28 U.S.C.

§ 2412(d)(1)(B) of the EAJA requires Plaintiff to submit “an itemized statement from any

attorney or expert witness representing or appearing in [sic] behalf of the party stating the actual

time expended and the rate at which fees and other expenses were computed.” Plaintiff has done

so. See [Dkt. 22-3]. Plaintiff’s counsel spent 8.6 hours on this case; their staff spent 8 hours.

Id. The Court finds the number of hours expended to be reasonable.

       A reasonable EAJA fee is calculated under the lodestar method by multiplying a

reasonable number of hours expended by a reasonable hourly rate. Astrue v. Ratliff, 560 U.S.

586, 602 (2010). Although the hourly rate is statutorily capped at $125.00 per hour, the language

of the statute permits the Court to allow for “an increase in the cost of living” to arrive at a

higher hourly rate. 28 U.S.C. § 2412(d)(2)(A). In order to prove that such an increase is

justified, the Seventh Circuit has held that “an EAJA claimant may rely on a general and readily

available measure of inflation such as the Consumer Price Index, as well as proof that the

requested rate does not exceed the prevailing market rate in the community for similar services

by lawyers of comparable skill and experience.” Sprinkle v. Colvin, 777 F.3d 421, 423 (7th Cir.

2015). Reliance solely on a readily available measure of inflation is not sufficient, as an

inflation-adjusted rate might result in a rate higher than the prevailing market rate in the

community for comparable legal services, creating a windfall, which is to be avoided. Id. at 428-

29.




                                                  3
       Plaintiff sets out the appropriate calculation of the applicable hourly rate permitted by the

EAJA, taking into account the increase in the cost of living, as set forth in the Consumer Price

Index—All Urban Consumers, since the statutory hourly rate was set at $125 per hour in March

1996. See [Dkt. 22-5.] That calculation arrives at a maximum statutory hourly rate of $186.08

for 2015. Plaintiff has requested a rate of $185.00 per hour for her attorneys; the Court finds that

this rate does not exceed the prevailing market rate in the community by lawyers of comparable

skill and experience and is consistent with the rate approved in other similar cases in this district.

The Plaintiff has requested an hourly rate of $100 for the work of non-lawyer staff, which the

Court also finds to be reasonable.

                                       IV. CONCLUSION

       For the reasons set forth above, the Court GRANTS the parties’ Joint Motion to Award

EAJA Fees [Dkt. 23] and awards fees in the amount of $2,391.00 and costs in the amount of

$400.00, for a total award of $2,791.00. An award under the EAJA belongs to Plaintiff and not

her attorney and can be offset to satisfy any pre-existing debt that Plaintiff owes the United

States, Astrue v. Ratliff, 560 U.S. 586 (2010). However, if Defendant verifies that Plaintiff does

not owe a pre-existing debt to the government subject to the offset, Defendant shall direct that

the award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly signed

by Plaintiff and counsel. See [Dkt. 23-1].

       SO ORDERED.



       Dated: 24 OCT 2019




                                                  4
Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.




                                             5
